Case 1:21-cv-04947-PAE Document8 Filed 09/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PGGC PROJECT LLC,

Plaintiff, 21 Civ. 4947 (PAB)
-y-
ORDER
PRESS GLASS NA, INC. ET AL.,

Defendants,

 

 

PAUL A. ENGELMAYER, District Judge:

In this action, plaintiff PGGC Project LLC invokes subject matter jurisdiction by reason
of diversity of citizenship, 28 U.S.C. § 1332, If PGGC Project LLC is, indeed, a limited liability
company, as its name implies and plaintiff alleges in its complaint, Dkt. 1 4 1, then the complaint
must allege the citizenship of all natural persons who are members of the limited liability
company and the place of incorporation and principal place of business of all corporate entities
who are members of the limited liability company. See Handelsman v. Bedford Village
Associates Ltd. Partnership, 213 F.3d 48, 51-52 (2d Cir. 2000), citing Cosgrove v. Bartolotta,
150 F.3d 729, 731 (7th Cir. 1998); Strother v, Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001)
(“For purposes of diversity jurisdiction, a limited liability company has the citizenship of each of
its members.”). It is hereby ORDERED that, by September 29, 2021, plaintiff shall amend its
pleading to allege the citizenship of each constituent person or entity. If plaintiff is unable to
amend by the foregoing date to truthfully allege complete diversity based upon the citizenship of
each constituent person or entity of the LLC, then the complaint will be dismissed for lack of

subject matter jurisdiction.
Case 1:21-cv-04947-PAE Document8 Filed 09/15/21 Page 2 of 2

SO ORDERED.

 

 

Paul A. Engelmayer
United States District Judge

Dated: September 15, 2021
New York, New York
